DETAILED ACTION
This action is written in response to the remarks and amendments dated 6/28/22. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the Applicant’s arguments (see Remarks at 41-42) the Examiner withdraws all outstanding rejections under §101. Likewise, the Examiner withdraws all outstanding rejections under §103. The reasons for allowance over the prior art are specified infra.
However, the previous non-statutory double patenting is maintained, and the rejection is now statutory, due to the un-cancelling of claims 1-7 in the co-pending application 16/130587. Claims 1-7 in both cases are now identical.
	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 are provisionally rejected on the ground of statutory double patenting as being unpatentable over claims 1-7 of copending application 16/130587. These claims are identical. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. (The Examiner notes that both applications have the same effective filing date.)
In addition to the statutory rejection, claims 1-7 are also rejection on the ground of non-statutory double patenting as being unpatentable over claims 8-14 of copending Application No. 16/130587 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons illustrated in the table below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/130587 – reference application
16/553701 – this application
8. A computer program product comprising: a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method comprising:
1. A computer implemented method, comprising:
obtaining inputs of emotion time series data of a user and environmental factor data from one or more data collection device for a user assistance service;
obtaining, by one or more processor, inputs of emotion time series data of a user and environmental factor data from one or more data collection device for a user assistance service;
generating a baseline emotion time series based on the inputs from the obtaining;
generating, by the one or more processor, a baseline emotion time series based on the inputs from the obtaining;
ascertaining one or more environmental factor affecting states of emotion as represented in the emotion time series by regression analysis;
ascertaining, by the one or more processor, one or more environmental factor affecting states of emotion as represented in the emotion time series by regression analysis;
building an emotion time series model for one of the one or more environmental factor from the ascertaining;
building, by the one or more processor, an emotion time series model for one of the one or more environmental factor from the ascertaining;
predicting one or more path to a target state of emotion at a target time in the future on the emotion time series model; and
predicting, by the one or more processor, one or more path to a target state of emotion at a target time in the future on the emotion time series model; and
producing a recommendation specifying one or more activity to perform for the user in order to attain the target state of emotion at the target time.
producing, by the one or more processor, a recommendation specifying one or more activity to perform for the user in order to attain the target state of emotion at the target time.
As illustrated above, every limitation in claim 1 of this application has a corresponding limitation in claim 8 of the copending application. Although they are not identical, they vary only in form (i.e. a method in claim 1 vs a computer program product in the copending application).


Dependent claims 2-7 of this application correspond to dependent claims 9-14 of the copending application in a similar fashion as the independent claims. Dependent claims 8-18 of this application are not rejected for double patenting, but are objected to as depending upon a rejected parent claim.

Allowable Subject Matter
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Sano discloses techniques pertaining to optimizing the timing of stress intervention recommendations. In particular, Sano seeks to deliver just-in-time interventions to avoid excessive accumulation of stress. See Sano introduction and mapping in prior art rejections in the previous Office action for this application. (Sano A, Johns P, Czerwinski M. Designing opportune stress intervention delivery timing using multi-modal data. In 2017 Seventh International Conference on Affective Computing and Intelligent Interaction (ACII) 2017 Oct 23 (pp. 346-353). IEEE.)
Downey discloses statistical modeling techniques including probability density functions estimation and modeling time between events. See especially pp. 57-59 and 75. (Downey AB. Think stats. Ver. 2.1.0. Green Tea Press. 2014. 264 pages.).
Frees discloses regression modeling techniques. See especially pp. 28-84 and 310-15. (Frees E, Regression Modeling with Actuarial and Financial Applications, Cambridge University Press, Cambridge, UK, 2010, 585 pages.)
Picard discloses techniques pertaining to affective computing, including computer recognition of human emotions. See especially p. 6. (Picard, RW. Affective computing. M.I.T Media Laboratory, Cambridge, MA. Nov. 1995. Available at: http://hd.media.mit.edu/tech-reports/TR-321.pdf.)
Fewzee discloses using time-series regression to identify explanatory variables (akin to the claimed “environmental factor[s]”) which correlate to identified emotions. See especially sec. II at p. 198 et seq. (Fewzee P, Karray F. Continuous emotion recognition: Another look at the regression problem. In 2013 Humaine Association Conference on Affective Computing and Intelligent Interaction 2013 Sep 2 (pp. 197-202). IEEE.)
Santos discloses a discussion of affective computing (i.e. emotion aware computing) that can be implemented in e-learning systems. See especially p. 264 et seq., sec. 13.1.1 discussing metrics for emotions and p. 267 et seq., table 1 listing a variety of data sources including cameras, galvanic skin resistance, voice, keystrokes, and questionnaires. (Santos OC. Emotions and personality in adaptive e-learning systems: an affective computing perspective. In Emotions and personality in personalized services 2016 (pp. 263-285). Springer, Cham.)

However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
predicting, by the one or more processor, one or more path to a target state of emotion at a target time in the future on the emotion time series model; and
producing, by the one or more processor, a recommendation specifying one or more activity to perform for the user in order to attain the target state of emotion at the target time.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124